Case 2:18-ml-02814-AB-FFM Document 199-21 Filed 02/26/19 Page 1 of 7 Page ID
                                 #:6475




                EXHIBIT 37
                                                                                                                                   EXHIBIT 37-1
                   Case 2:18-ml-02814-AB-FFM Document 199-21 Filed 02/26/19 Page 2 of 7 Page ID
                                                    #:6476




           From:                                 Sun, Bao (B.)
           Sent:                                 Thursday, March 21, 2013 9:45 AM
           To:                                   Renneker, Craig (C.M.); Kwasniewicz, Chris (C.L.)
           Cc:                                   Krishnaswami, Ramasunder (.); Vahratian, Adam (A.J.); Ye, Wei (W.); Kwasniewicz, Chris
                                                 (C.L.)
           Subject:                              FW: Volkswagen China Recall May Cost More Than $600 Million
           Attachments:                          VW DSGJpg



           Craig, please see the attached in Chinese. Ye Wei translated this .
           Ye Wei, please have your englneer keep watching this daily for media response ..... Keep us updated for any development.
           Thanks. Bao


           From: Ye, Wei (W.)
           Sent: 2013if.3}l 21 D 21:40
           To: Sun, Bao (B.)
           Subject: ~1,t: Volkswagen China Recall May Cost More Than $600 Million

           Bao,
           This is not the same stick valve issue VW had for wet-DCT.
           Please check attached picture for detai i.
           Here is the translation for No.1 and No. 2 for the root cause.

           1.    Why Volkswagen recall the 7-speed DSG?
           Only in extreme cases, a malfunction o1 electronics in the gearbox or inadequate pressure may resu lt in the loss of power:
           when the above cases occur, the most important vehicle systems such as steering, braking and other functions wil l not be
           i1ffected . If the car is moving in the event of a power interruption, the driver is able to keep the car hi"!ndling and to stop the
           with car safe driving.

           2.    Specific reasons for the occurrence ot the problem?
           Sulfur element and the inorganic heat stabilizer of plastic components in the transmiss\on oil can damage the metal surface,
           as weli as result in electrolytic corrosion in the case of hot and humid in outdoor situation. The Conductive particles wil! form
           in the circuit between the mechanical and eiectrical controi unit thus result to further short circuit.



           Thanks!



           1z14}~: Sun, Bao (B.)
           1,t:i!BtfaJ: 2013-/f3fal21El 20:29
           !&14.A:     Ye, Wei (W.)
           ±H.!1!:   FW: Volkswagen China Recall May Cost \fore Than $600 Milli on




           Sent with Good


           -----Original Message-----
                                                                              1




Produced Subject to a Confidential Protective Order                                                                                           VGS21533438
                                                                                                                        EXHIBIT 37-2
                Case 2:18-ml-02814-AB-FFM Document 199-21 Filed 02/26/19 Page 3 of 7 Page ID
                                                 #:6477
           From: Renneker, Craig (C.M.)
           Sent: Thursday, March 21, 2013 07:20 AM Eastern Standard Time
           To: Sun, Bao (B.) ; Vahratian, Adam (A. J.)
           Cc: Kwasniewicz, Chris (C. L.) ; Krishnaswami, Ramasunder (.)
           Subject: FW: Volkswagen China Recall May Cost More Than $600 Million

           Bao/Adam;
           Are you getting any details on this recall on your end? Is this the same sticky-valve issue they had on their wet--clutch
           DCT initially? In the attached note, it states 7-speed, which would imply that the problem is with their dry DCT. Kwas is
           checking with Getrag, but any iight you can shed would be appreciated. There are lots of notes flying looking fot·
           answers and risk assessment compared to DPS6l



           Craig Renneker
           Chief Engineer Pre-Program & Component Engineering
           Transmission & Driveline Engineerlng
           Ford Motor Company
           Phone : 313-805-9388




           From: Filipe, David (D.J.)
           Sent: Thursday, March 21, 2013 6:08 AM
           To: Pittel, Kimberly (K.L.); Renneker, Craig (C.M.); Yuhasz, Philip (P.D.)
           Cc: Wolfe, Brian (B.C.)
           Subject: RE: Volkswagen China Recall May Cost More Than $600 Million

           I reviewed our DPS6 quality metrics yesterday for C346 China which has been in production for 12 months.

           We are in pretty good shape for TGWs, R's, and CPU so I expect us to stay out of the spotlight.

           We are also trying to get the specifics of the VW issue for relative comparison .


           David Filipe
           Director. Transmi:;,, ion & Drivd in c
           Ford \1otor
           (lftire 34-523-0IW
           fvfobtlc: 3 13-949-6 17,1
                                  (" la :- 1!11,· K [,1i h



           From: Pittel, Kimberly (K.L.)
           Sent: Thursday, March 21, 2013 05:32
           To: Filipe, David (D.J.); Renneker, Craig (C.M.); Yuhasz, Philip (P.D.)
           Subject: FW: Volkswagen China Recall May Cost More Than $600 Million

           Any chance this could happen to us? Just checking to see if we should request sorne prevent actions from Getrag.



           Regards,

           Kimberly L. Pittel
           Executive Director, Purchasing ST A

                                                                        2




Produced Subject to a Confidential Protective Order                                                                              VGS21533439
                                                                                                                        EXHIBIT 37-3
                Case 2:18-ml-02814-AB-FFM Document 199-21 Filed 02/26/19 Page 4 of 7 Page ID
                                                 #:6478
           Phone: (313) 24-82643
           FBPII, Room A029A


           From: Draper, Alan (A.E.)
           Sent: Wednesday, March 20, 2013 8: 18 AM
           To: Pittel, Kimberly (K.L.); Cooper, Keith (K.R.); Wellman, Jeff (J.W.)
           Cc: Behrendt, Birgit (B.A.); Myers, Bryan (Bryan D.); Brown, Tony (Thomas K.); Cook, David (D.L.); Adamski, Kristina
           (K.A.)
           Subject: FW: Volkswagen China Recall May Cost More Than $600 Million

           l<im, Keith, Jeff,

           For information.
           This is a significant recall for VW. It is an In-House design produced in China. The concern looks to be around
           calibration and durability. No Ford supplier implications. The system is a dry clutch one, similar in concept to
           the Getrag DPS6 system



           Regards,
           Alan Draper
           Vice President, Purchasing, Ford of Europe




           From: Herrmann, Gunnar (G.)
           Sent: Mittwoch, 20. Marz 2013 12:53
           To: Odell, Stephen (S.T.); Samardzich, Barb (B.J.); Watters, Lyle (L.A.); Wood, Jeffery (J.C.); Truby, Mark (M.); de
           Waard, Roelant (R.C.); Draper, Alan (A.E.)
           Subject: FW: Volkswagen China Recall May Cost More Than $600 Million




           Volkswagen China Recall                                                 ay Cost                   ore Than
           $600 illion
           By

           Volkswa ,en AG ( VOvV) recalled a record number of vehicles in China to replace defective gearboxes
           that may result in the loss of acceleration, in a move that may cost Europe's largest carmaker more
           than $600 million.

           The recall of 384,181 vehicles, conducted by Volkswagen and its joint ventures, include the Golf,
           Magotan, Sagitar and Audi A3, China's quality inspector       on its website. v\Thile Volkswagen
           declined to comment on the financial toll, research firm LMC Automotive estimated the replacements
           will cost between 3,000        ( $483) to 10,000 yuan per vehicle.

           Visitors view a Volkswagen Golf automobile as part of the Auto Guangzhou   2009   Exhibition in Guangzhou on Nov.   24,
           2009.



                                                                        3




Produced Subject to a Confidential Protective Order                                                                                  VGS21533440
                                                                                                         EXHIBIT 37-4
                 Case 2:18-ml-02814-AB-FFM Document 199-21 Filed 02/26/19 Page 5 of 7 Page ID
                                                  #:6479
           Visitors view a Volkswagen Golf automobile as part of the Auto Guangzhou      2009   Exhibition in
           Guangzhou on Nov. 24, 2009. Source: China Photos/Getty Images

           The move is a blow for Volkswagen, which counts China as its biggest market, as the company sets out
           to become the world's largest automaker by 2018. The recall comes less than a week after state
           broadcaster China (\,ntral Tde\ision featured Volkswagen customers in China complaining about
           abnormal vibrations, loss of power and sudden acceleration in cars equipped with the company's
           proprietary gearbox technology.

           "It's always reputationally damaging to have to deal with an issue that plays out in the public's eyes,"
           said=_;:_:_==-=, president of auto consultancy Synergistics Ltd. "Will they take a hit? Of course. The
           issue is how can they recover from that and how quickly can they recover."

           21   Models

           The company is recalling vehicles with the seven-speed variety of its direct-shift gearboxes, bearing
           the cost for replacing defective equipment and upgrading the software, it said in an e-mail statement.
           LMC estimates Volkswagen sold about 680,000 vehicles equipped with the potentially faulty DSG
           gearboxes.

           "There have been no injuries or accidents reported due to the DSG gearbox problem, as far as we
           know," Volkswagen China spokesman Christoph Ludewig said.

           The recall covers 21 types of vehicles including versions of the Scirocco, Bora, Touran, Octavia, Passat
           vehicles produced as far back as 2008 and as recently as this month, according to the state inspector's
           statement.

           For Volkswagen, which sold 4 of== top 10 selling cars last year, complaints about its gearbox
           system in China aren't new. In May, the Wolfsburg, Germany-based carmaker agreed to extend the
           warranty for the transmission technology to 10 years, compared with the standard warranty of two
           years, to address consumer concerns.

           China's quality inspector said it began investigating complaints related to faulty Volkswagen
           gearboxes in March 2012. Two months later, the company extended its warranty for the transmission
           system after several rounds of talks with the regulator, according to the statement.

           Safety Threat

           A malfunction of electronics in the gearbox or inadequate pressure may result in the loss of power,
           presenting a safety threat, according to the regulator. Last May, Volkswagen spokesman Harthmuth
           Hoffmann said that the reported problems noise, vibrations and failure to start in hot and humid
           weather -- were "absolutely not a safety issue."

           Volkswagen said today that although an electronic malfunction or a lack of oil pressure may result in a
           power interruption, steering and braking functions wouldn't be affected. That means that even if the
           car loses power on the road, the driver would be able to safely stop the car, it said.

           China's quality regulator said it interviewed more than 3,000 consumers, received more than 10,000
           reports of faultiness, conducted 12 spot checks and held 7 hearings with automotive experts before
           concluding that the Volkswagen gearboxes were defective and posed a safety concern.

                                                               4




Produced Subject to a Confidential Protective Order                                                               VGS21533441
                                                                                                                                                          EXHIBIT 37-5
                  Case 2:18-ml-02814-AB-FFM Document 199-21 Filed 02/26/19 Page 6 of 7 Page ID
                                                   #:6480
           New Laws

           The move also comes after China introduced recall laws this year giving the watchdog broader powers
           to order investigations and impose fines on companies that fail to call back faulty products in a timely
           manner. The nation's legislature approved plans last week to expand the authority of the food and
           drug regulator amid growing public discontent over quality and safety.

           Volkswagen and its ventures sold 2.81 million vehicles in China last year, second only to _ __
           I\1utors Co. (GM) among foreign automakers. The German company and its Chinese partners
           generated operating profit of 3.7 billion euros ($4.8 billion) last year, up by 1.1 billion euros from the
           previous year.

           Other German automakers have also faced scrutiny in the past week from CC1V, which said it found
           asphalt in China-made models of cars made by Volkswagen's Audi, Bayerische Motoren Werke AG's
           BMW and Daimler AG (DAI)'s Mercedes-Benz.

           Asphalt Audis

           Samples taken from vehicles showed traces of asphalt, a road-paving material also used for reducing
           vibrations, CC1V reported. Owners reported a pungent smell in their cars and physical symptoms
           such as dizziness and swollen fingers, according to the CC1V report.

           Representatives from all three companies said they have started investigations. Audi China
           spokesman Martin Kuehl said Audi has the same "strict standards" for all of its parts globally, while
           Daimler spokesman Senol Bayrak said all its vehicles manufactured in China use only imported NVH
           damping materials that comply with existing regulations.

           The three German luxury brands command about 74 percent of China's luxury segment, according to
           estimates from researcher IHS G1ohal Jnsig,b_t.

           While the report might not significantly affect total luxury car sales, it could push Chinese consumers
           toward choosing imported models of luxury marques over models manufactured in China, according
           to .lohn Zen~~, Shanghai-based managing director at LMC Automotive. Tata Motors Ltd . ('!TMT)_'s
           Jaguar Land Rover and Zhejiang Geely Holding Group Co.'s Volvo Cars may benefit since they focus
           on imports, he said.

           "People will choose the import models, because they realize that on quality levels, the import models
           are very different from locally-made ones," Zeng said.

           To contact Bloomberg News staff for this story: Alexandra Ho in Shanghai at _1:1ho11•3(a)blo,Jmber1 1 .net;
           Tian Ying in Beijing at ytian(cl bioomberg.net 1




            March 18, 2013, 11:14 PM

           Gunnar Herrmann
           Vice President Quality Ford of Europe
           Tei: 870-U:361 ~** D NA/112 *~~NA.1st-floor~*~ Externa!lyTe!: ,49 221 'lO B361 **~

           Ford ot Europe GmbH, Henry-Fortl·Strasse 1, D··50735 l<oeln
           Sitz der Gese:lschaft: Koeln, Reg1;tergencht Koeln, HRB 3214S

           Geschae1-t:sfuehrung: N1cho,as Caton, Roe,ant De WaJrd , Al"n Draper, Jefterv Wood, Stephen Odeli. Gunn,3, Herrmann, Lyle Watters, Barb Samardz1ch, Dr Wolfgang
           S1 hne1der, ivlark Tn,by

                                                                                          5




Produced Subject to a Confidential Protective Order                                                                                                                    VGS21533442
                                                                                                                                                                EXHIBIT 37-6
                  Case 2:18-ml-02814-AB-FFM Document 199-21 Filed 02/26/19 Page 7 of 7 Page ID
                                                   #:6481


           ''TiiP :ntnrmat11,n c,intaine>d hvrPin 1s FORD PROPRIETARY and may indud,- f(iRD f:ONFIDENTIAl :ntorrnatinn as dPtin,•d in Ford's Global iritorrnannn Standard Ii
           Reproduction ot th:s document, disclosure OT the intormat:on, and use tor any purpose other than the conduct business with Ford :s expressly proh1b1tea.·•




                                                                                             6




Produced Subject to a Confidential Protective Order                                                                                                                            VGS21533443
